Title: From John Adams to Caleb Stark, Jr., 28 March 1824
From: Adams, John
To: Stark, Caleb, Jr.




Dear Major
Washington 28 March 1824—


I recieved your last letter yesterday & now sit down to answer it although the times are so dull with us that I find it very difficult to obtain the subject-matter of an epistolary communication. Living as you do in the land of puritanism & steady habits I know not whether it is allowable for me to mention theatrical performances; but trusting that you have not by your short sojourn imbibed religious scruples upon this subject & having no other war at hand I must endeavour to amuse you by a short account of a company of players who have lately opened our Theatre here. They are it is true a most monstrously cruel sett of fellows & murder some of our best plays with as little remorse as possible. Murder as I say is mere sport to them; & so excessively savage are they, that not contented with murdering, they draw, quarter & unbowel, the best plays in the language. Poor Othello was a few nights since so cruelly mangled that I actually pitied both him & his father Shakespeare. Desdemona’s lot was indeed a happy one compared with his. She sweet thing was smothered & there was an end of her; but he was torn to pieces inch by inch & so transformed in character that it was almost impossible to recognize him. It is true he was represented in a most unchristian manner (do you take good major) & considering that he was a moor perhaps this could not be said to be out of character. Indeed had the play-bills not told us that the play was Shakespeare’s I doubt whether many of us, would have had penetration enough to have discovered it. But enough of Tragedy. I have attended their performances almost every night & have seen many of our favourite comedies represented & many of those which afforded us no little amusement when we have met together on some Winter’s Saturday night & with a cheerful glass of wine in our hands & a good cigar in our mouths, have laughed immoderately at the comical characters of Doctor Pangloss, Allafrod of the Galin’s Head, Miss Lucretia MacTabs, Dennis Brulgruddery & others—I can not say the representations have pleased me so much as our reading though they possess all the advantages of female beauty & sweetness & variety of talent in the male performances. Nor do I mean to say that I have not laughed heartily at these characters now; but there was something wanting to give them the chances they had upon other occasions. But enough or to use other words than my own "A little too much of this." The Supreme Court has adjourned after cutting out some work for you & I & other law students. They decided some sixty or seventy cases & many of them very important one’s. They will all be reported & another volume must be added to our libraries & to our readings. Congress is still upon the Tariff Question & is likely to continue upon it for some time to come. They will not rise it is probable till the last of May or first of June. They say they have too much business before them to adjourn before that time. This session it is said will have been an important one. In what respect however is infinitely beyond my comprehension. Burton is going to Mr Taylor’s Law School in Virginia. The Lord prosper him & the other law students of the Country. Such is the prayer of / Your friend & classmate


John Adams Junr.




